Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 8-12, 13-14, 17-18 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Kireev (Pub. No.: US 2011/0248811).

    PNG
    media_image1.png
    718
    1220
    media_image1.png
    Greyscale

Re claim 1, Kireev, FIGS. 2, 4-5 teaches a device, comprising: 
a first metal layer (205) including a first conductive coil defining an inner area, the first conductive coil having a first terminal (125, FIG. 4 [as shown above]) outside the first conductive coil and a second terminal (right at the intersection between 130 and 205, [STofFC], FIG. 4 [as shown above]) within the inner area, the first terminal of the first conductive coil for external coupling (125);
a second metal layer (210) having a second conductive coil defining an inner area, the inner area defined by the second conductive coil, which at least partially overlaps the inner area defined by the first conductive coil, the second conductive coil having a first terminal (right at the intersection between 240 and 210, [FTofSC]) outside the second conductive coil and a second terminal (right at the intersection between 130 and 210, [STofSC]) within the inner area defined by the second conductive coil, the first conductive coil (205) at least partially overlapping the second conductive coil (120); 
a first via (130) electrically coupling together the second terminals of the first (205) and second conductive coils (210); 
a third metal layer (215) having a third conductive coil defining an inner area, the inner area defined by the third conductive coil, which at least partially overlaps the inner areas of the first and second conductive coil, the third conductive coil having a first terminal (right at the intersection between 235 and 215, [FTofTC]) outside the third conductive coil and a second terminal (right at the intersection between 250 and 215, [STofTC]) within the inner area defined by the third conductive coil, the second conductive coil at least partially overlapping the third conductive coil, the first terminal of the third conductive coil for external coupling [TFofTC]; and 
a second via (240) directly coupling together the first terminal (right at the intersection between 240 and 210/[FTofSC]) of the second conductive coil and the second terminal (right at the intersection between 250 and 215/[STofTC]) of the third conductive coil.
Re claim 2, Kireev, FIGS. 2, 4-5 teaches a device, comprising: 
an odd number of metal layers (said the three metal layers [205/210/220]) within the semiconductor device, each of the odd number of metal layers having a separate continuous conductive coil, the separate continuous coils forming an inductor, the odd number being at least three; 
an even number of vias (120/130/235/240/245/250) connecting the separate continuous conductive coils; 
a first external terminal (125) of the inductor provided on a first of the odd number of metal layers; the first external terminal for external coupling ([FTofTCC]/305); 
a second external terminal (305) of the inductor provided on a second of the odd number of metal layers, the second external terminal for external coupling; 
an outer terminal (250, FIG. 3) of a third of the odd number of metal layers (220, FIGS. 3-4) that is between the first and second of the odd number of layers (205/210); and 
an inner terminal (right at the intersection between 130 and 210) of the second of the odd number of middle layers, 
wherein a via (250) of the even number of vias connects the outer terminal (250) with the inner terminal (right at the intersection between 130 and 210).
Re claim 4, Kireev, FIGS. 2, 4-5 teaches the device of claim 1, wherein the device comprises a semiconductor die (die area, ¶ [0050]) including the first, second, and third metal layers [205/210/215] and the first and second vias (130/240).
Re claim 5, Kireev, FIGS. 2, 4-5 teaches the device of claim 4, wherein the semiconductor die includes a plurality of transistors (505, FIG. 5, [0062]).
Re claim 8, Kireev, FIGS. 2, 4-5 teaches an electronic device formed on a semiconductor substrate, the electronic device comprising: 
a transistor (505, FIG. 5); and 
a first metal layer (205) including a first conductive coil defining an inner area, the first conductive coil having a first terminal (125, FIG. 4 [as shown above]) within the inner area, the first terminal of the first conductive coil for external coupling (125); 
a second metal layer (210) having a second conductive coil defining an inner area, the inner area defined by the second conductive coil, which at least partially overlaps the inner area defined by the first conductive coil, the second conductive coil having a first terminal (right at the intersection between 240 and 210, [FTofSC]) outside the second conductive coil and a second terminal (right at the intersection between 130 and 210, [STofSC]) within the inner area defined by the second conductive coil, the first conductive coil (205) at least partially overlapping the second conductive coil (120); 
a first via (130) electrically coupling together the second terminals of the first (205) and second conductive coils (210); 
a third metal layer (215) having a third conductive coil defining an inner area, the inner area defined by the third conductive coil, which at least partially overlaps the inner areas of the first and second conductive coil, the third conductive coil having a first terminal (right at the intersection between 235 and 215, [FTofTC]) outside the third conductive coil and a second terminal (right at the intersection between 250 and 215, [STofTC]) within the inner area defined by the third conductive coil, the second conductive coil at least partially overlapping the third conductive coil, the first terminal of the third conductive coil for external coupling [TFofTC]; and 
a second via (240) directly coupling together the first terminal (right at the intersection between 240 and 210/[FTofSC]) of the second conductive coil and the second terminal (right at the intersection between 250 and 215/[STofTC]) of the third conductive coil.
Re claim 9, Kireev, FIGS. 2, 4-5 teaches the electronic device of claim 8 wherein the transistor (505) is coupled (thru node 540, FIG. 5) to one or more of the first metal layer, the second metal layer and the third metal layer (205/210/215).
Re claim 10, Kireev, FIGS. 2, 4-5 teaches the electronic device of claim 8, further comprising a plurality of transistors (505+ transistors of additional input, ¶ [0062]).
Re claim 11, Kireev, FIGS. 2, 4-5 teaches the electronic device of claim 10, wherein a portion of the plurality of transistors (505) is coupled to another portion (the other ends of 110 and 115) of the plurality of transistors by one or more of the first metal layer, the second metal layer and the third metal layer.
Re claim 12, Kireev, FIGS. 2, 4-5 teaches the electronic device of claim 10, wherein a portion of the plurality of transistors (gate of 505) is coupled to the inductor (110/115).
Re claim 13, Kireev, FIGS. 2, 4-5 teaches the device of claim 1, wherein each of the first conductive coil (205), the second conductive coil (210), and the third conductive coil (220) is a continuous conductive coil.
Re claim 14, Kireev, FIGS. 2, 4-5 teaches the electronic device of claim 8, wherein each of the first conductive coil (205), the second conductive coil (210), and the third conductive coil (220) is a continuous conductive coil.
Re claim 17, Kireev, FIGS. 2, 4-5 teaches the device of claim 1, wherein the first terminal of the third conductive coil [FTofTC] is outside of a footprint defined by the first (205) and second conductive coils (210).

Re claim 18, Kireev, FIGS. 2, 4-5 teaches the electronic device of claim 8, wherein the first terminal of the third conductive coil [FTofTC] is outside of a footprint defined by the first (205) and second conductive coils (210).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kireev in view of Funaya (Pub. No.: US 2015/0206934).
	Kireev teaches all the limitation of claim 1, and wherein at least one of the primary or secondary includes the first, second, and third metal layers [205/210/215] and the first and second vias (130/240).
Kireev fails to teach wherein the device comprises a transformer comprising a primary and a secondary.
Funaya teaches wherein the device comprises a transformer comprising a primary and a secondary (TR1/Tr2, FIG. 1, ¶ [0116]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching in order to have maximized reliability as taught by Funaya, [0010]. 
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kireev in view of KAMGAING (Pub. No.: US 2020/0287520).
Re claim 6, Kireev teaches the device of claim 1, wherein the device comprises a circuitry (FIG. 5) including the first, second, and third metal layers [205/210/215] and the first and second vias (130/240).
Kireev fails to teach a printed circuit board.
KAMGAING teaches a printed circuit board (906, FIG. 9, ¶ [0052]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enabling the interconnection between device as taught by KAMGAING, [0052]. 
Re claim 7, in the combination, Kireev teaches the device of claim 6, wherein the device includes a semiconductor device adhered to the printed circuit board and electrically coupled to the first metal layer (205, FIGS. 4-5).
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In the claim 15-16 that are written, the prior arts fail to show or fairly suggest “wherein: the first conductive coil is wound counterclockwise from the first terminal of the first conductive coil to the second terminal of the first conductive coil; the second conductive coil is wound counterclockwise from the second terminal of the second conductive coil to the first terminal of the second conductive coil; and the third conductive coil is wound counterclockwise from the second terminal of the third conductive coil to the first terminal of the third conductive coil” in context with the other limitation as stated in claims 1 and 8.
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. Please see the detail of rejection claims 1 and 8 as listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894